DETAILED ACTION
This Office Action is in response to the application filed on December 30, 2020. Claims 1-10 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0136402 (“Lim”), which corresponds to a provisional application field May 2018, in view of U.S. Patent Publication No. 2020/0359048 (“Abe”), which corresponds to a provisional application filed January 2018.
With respect to claim 1, Lim discloses the invention substantially as claimed, including 
A method of decoding a video, comprising:
determining a merge candidate of a current block (see Figs. 9B, 24, item S412, ¶¶217-219, 272, 275-276, 293-294, 370, describing that the decoder determines a merge candidate of a current block from a signaled merge candidate index);
constructing a merge candidate list based on the merge candidate (see Figs. 9B, 24, item S411, ¶¶218, 275-277, 281, 293-294, 369, describing that a merge candidate list is constructed so that the merge index indicates a candidate in the list, i.e., based on the merge candidate);
deriving motion information of the current block from the merge candidate list (see Figs. 9B, 24, item S413, ¶¶294, 371, describing that the decoder uses the merge index to derive a motion vector for a partition of a current block, i.e., motion information of the current block, from the candidate list, i.e., merge candidate list); and
performing inter prediction of the current block using the motion information (see Fig. 24, item S414, ¶¶291-292, 295, 368, 372, describing that the decoder inter predicts the current block, using the selected motion vector, i.e., the motion information),
wherein the current block is divided into [] partitions through [] motion division (see Figs. 13-14, 17, 25, ¶¶66, 274, 369, describing dividing the current block into partitions to obtain motion information/candidate lists for the partitions, i.e., dividing into partitions through motion division).
Lim does not explicitly disclose that triangle partitioning divides the current block into two partitions through diagonal motion division.
However, in the same field of endeavor, Abe details how triangle partitioning occurs and that it divides the current block into two partitions through diagonal motion division (see Figs. 12f, 12g, 13a, ¶¶36, 80-82, 100-102, 113, 355-356, 375, showing and describing that triangular partitioning partitions the current block into two using a diagonal partition line in order to get motion information for each partition, i.e., divides the current block into two partitions through diagonal motion division).
At the time of filing, one of ordinary skill would have been familiar with triangle partitioning and have understood that, as evidenced by Abe, partitioning the current block using triangle partitioning would have been known to include dividing it into two partitions through diagonal motion division. Accordingly, to one of ordinary skill in the art at the time of filing, using such a process for the triangle partitioning described in Lim would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include dividing the current block into two partitions through diagonal motion division in the triangle partitioning of Lim as taught by Abe.
With respect to claim 2, Lim discloses the invention substantially as claimed. As described above Lim in view of the level of skill in the art discloses all the elements of independent claim 1. Lim additionally discloses: 
wherein the diagonal motion division is performed based on a flag indicating whether to perform the diagonal motion division for the current block (see citations and arguments with respect to claim 1 above and Abe ¶¶385-386, describing a triangle partitioning flag that indicates whether the image block is to be split into triangle partitions and a motion vector derived/motion compensation performed for each partition, i.e., the diagonal motion division is performed based on a flag indicating whether to perform the diagonal motion division for the current block). 
At the time of filing, one of ordinary skill would have been familiar with the use of triangle partitioning/diagonal motion division and how its use may be signaled to the decoder and have understood that, as evidenced by Abe, one known way to do so would have been to perform it based on a flag such as the flag described in Abe. Accordingly, to one of ordinary skill in the art at the time of filing, doing so to signal the use of triangle partitioning in the system of Lim would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include performing triangle partitioning based on a flag such as the flag described in Abe  in the coding system of Lim as taught by Abe.
With respect to claim 3, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of dependent claim 2. Lim/Abe additionally discloses:
wherein the flag is derived based on a predetermined encoding parameter, and
wherein the encoding parameter includes at least one of a slice type, a type of an inter mode, a block size/shape, or a ratio of a width and a height of a block (see citations and arguments with respect to claim 1 above and Abe ¶¶388, 391, 393, describing that the flag indicating whether triangle partitioning is used and a motion vector derived/motion compensation performed for each partition may be derived based on type of inter mode, block shape/size, and/or ratio of width to height). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 3.
With respect to claim 4, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of independent claim 1. Lim/Abe additionally discloses: 
wherein the two partitions belonging to the current block share the constructed merge candidate list (see citations and arguments with respect to claim 1 above and Lim ¶377, describing that for the partitions, when the partition shapes are the same, the order of candidates may be the same and citations above with respect to claim 1 describing triangular partitioning and showing that the partition shape is the same, thus the order of candidates in the candidate lists would be the same for the partitions, i.e., the partitions share the same list). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of independent claim 1. Lim/Abe additionally discloses: 
wherein the merge candidate list includes at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate (see citations and arguments with respect to claim 1 above and Lim Fig. 9B, items “candidate MV predictor list”, ¶218, describing that the merge candidate list may include spatial merge candidates or temporal merge candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of independent claim 1. Lim/Abe additionally discloses: 
wherein the motion information is derived based on a merge index of the current block, and
wherein the merge index is signaled, from an encoding apparatus, for each of the two partitions (see citations and arguments with respect to claim 1 above, including detailing that each block has two triangle partitions, and Lim ¶¶277, 281, 287, 294, 365, 370, describing the signaling of a merge index from the encoder to indicate which MV predictor is selected for each partition, i.e., the motion information is derived based on merge index of the current block which is signaled, from an encoding apparatus, for each of the two partitions). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of independent claim 1. Lim/Abe additionally discloses:
wherein a pixel of the current block is predicted using at least one of a first reference block of a first partition or a second reference block of a second partition (see citations and arguments with respect to claim 1 above describing predicting the current block by selection of a candidate for the first partition and for the second partition and Lim ¶¶180, 218, 225, describing that based on these selected candidates, pixels of the block are predicted using reference pixels of reference blocks in L0 or L1 reference images/pictures, i.e., predicted using at least one of a first reference block of a first partition or a second reference block of a second partition). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Lim discloses the invention substantially as claimed. As described above Lim in view of Abe discloses all the elements of dependent claim 7. Lim/Abe additionally discloses: 
wherein the pixel of the current block is predicted using only one of a first pixel in the first reference block or a second pixel in the second reference block or predicted by weighted average of the first pixel in the first reference block and the second pixel in the second reference block (see citations and arguments with respect to claims 1 and 7 above including ¶¶225, describing predicting using the reference pixel of the reference block in the L1 direction or in the L0 direction, i.e., only one of a first pixel in the first reference block or a second pixel in the second reference block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claims 9-10, Lim discloses the invention substantially as claimed. As detailed above, Lim in view of Abe discloses each and every element of dependent claim 8. As detailed above with respect to claim 8, Lim/Abe discloses the limitations of claim 8 by disclosing wherein the pixel of the current block is predicted using only one of a first pixel in the first reference block or a second pixel in the second reference block. The weighted average is not relied upon. Accordingly, claims 9-10 which narrowing the weighted average limitation are also met by Lim/Abe’s disclosure of disclosing wherein the pixel of the current block is predicted using only one of a first pixel in the first reference block or a second pixel in the second reference block, regardless of the limitations with respect to the weighted average.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2021/0176492 ¶407, which describes a weight for the weighted average is one of [7:1], … [4:4] as recited by claim 9 and that the weight may be determined based on whether the pixels are adjacent to the main reference pixel, i.e., according to a position of a pixel in the current block as recited by claim 10. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481